PAGE, Circuit Judge
(dissenting). The reasons which make it seem necessary for me to dissent are, for the most part, based upon disclosures of the prevailing opinion.
When plaintiff went to live, as an orphan, with her half-Sister, she had an estate of over a quarter million dollars, was 8 years old, and her half-sister’s husband, Channon, became and continued as her guardian until she was 18 years old. He got his release then, as guardian, on the strength of a long release in full from her, made after she had cheeked over a list of securities belonging to her in Channon’s safety box. She did not examine the securities and it does not appear that she knew more than the ordinary 18 year old girl about such things. Nothing she receipted for was then given to her, and Channon should not have taken such a receipt. It constituted no settlement.
Before plaintiff was 19 years old, her guardian, who by his own act had passed from the position of guardian to that of agent, converted some $70,000 of her property to his own use. When she was 22 years old, Channon turned over some of her property at Philadelphia the day before her marriage. Her attorney refused to permit her to sign the receipt presented, but permitted her to sign another. The next day, Channon, by telling her it was a duplicate of the receipt already signed, procured her signature to the very receipt which she had, the day before, refused to sign. More might be said, but that stated in the prevailing opinion is sufficient: “Channon * * * ¿id not aecount to his ward as an honest, faithful trustee or guardian should have done.”
Why the prevailing opinion raises a doubt as to the possibility of setting aside such a false, fraudulent, and pretended settlement is not easily understood. That was no settlement. The settlement in question was procured when the girl was 24 years old, or less, and there seems to be no question but that it, also, was fraudulent. The decree finding it fraudulent has the support of the findings of the master, and those findings are approved by the prevailing opinion. But it is said this 24 year old girl had a mind, and a lawyer, was fully advised, and should be bound by the settlement. ’
She was not fully informed, nor informed at all, by her agent. Letters between plaintiff and her lawyer are quoted in the opinion. Her lawyer’s letter shows that Channon’s shortage was over $100,000 and advises settlement. Why? Because: (a)- “It will get you back almost 50 per cent, of the amount which you claim;” (b) “litigation, if embarked upon, will be a long, disagreeable, and expensive one;” (c) “it is impossible to fix the amount until everything has been threshed over.” While those are the words used by the lawyer, they were the conditions created by the fraudulent misconduct of Channon, and they were the obstacles put in the way of the young woman, by her guardian agent brother-in-law, who, since her eighth year, had been in the position of a father.
What did Channon do to earn the right to have plaintiff bound by that settlement? Nothing. The only information the attorney had on which to base settlement was information afforded by the guardian’s report, made four or five years before. Her lawyer told plaintiff Channon was impecunious. No facts are disclosed showing that to be true, and the vigor with which this ease has been and is being fought rather indicates otherwise.
Channon made no report of his stewardship, as agent of plaintiff, and helped in no way to enable her to determine her rights. That plaintiff’s attorney was able to get some information from an old report in the probate court was merely a fortuitous circumstance. That the court in this case would find it to be substantially correct plaintiff could, at the time of the settlement, not know. The information had by Channon concerning her estate belonged to her, and he could only acquit himself, as an -honest, faithful agent, by a full and truthful disclosure. . Instead of making such disclosures, Channon compelled plaintiff’s attorney to make the statements quoted above, which could only confuse, frighten, and discourage plaintiff.
. There is an old rule of law that one may not profit by his own wrong; but, if this opinion is to hold, it now becomes the law that, if an agent takes the property of a young girl, and violates every duty as such agent, and carries the agency along until his ward and principal has accumulated years, though they be not many, he may, out of such wrongdoing, build up a consideration for a settlement, and not only gain immunity, but a substantial profit, from such wrongdoing.